PER CURIAM.
Steven M. Riley, appellant, raises three issues in this appeal of his judgment and sentence for robbery with a weapon. We agree with Riley that the trial court erred by imposing the costs of prosecution under section 938.27, Florida Statutes (2010) because the State neglected to request the same. See Jackson v. State, 137 So.3d 470, 472-73 (Fla. 4th DCA 2014) (reversing award of investigatory costs under § 938.27(1) where “no investigating agency moved for fees, and the state did not submit any evidence establishing what investigative costs were actually incurred.”); Ogden v. State, 117 So.3d 479, 480 (Fla. 1st DCA 2013) (striking sheriffs and prosecutor’s investigative costs, which are discretionary, when not requested by the agencies).
We therefore REVERSE and REMAND with instructions to strike the costs of prosecution from the judgment and resentence accordingly. We AFFIRM the judgment and sentence in all other respects.
WOLF, VAN NORTWICK, and OSTERHAUS, JJ., concur.